                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 ANA ROSE FERNANDEZ, a/k/a            )              JUDGMENT IN CASE
 ANNA ROSE MOORE,                     )
                                      )
              Petitioner,             )                1:19-cv-00148-MR
                                      )                2:00-cr-00086-MR
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 14, 2020 Memorandum of Decision and Order.

                                               April 14, 2020
